Citation Nr: 1531205	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-47 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to April 1996.  He died in August 2008.  The appellant claims as the guardian of the Veteran's minor child.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to death pension benefits has been raised by the record in a statement received in February 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death, asserting that the conditions listed on the Veteran's death certificate, cardiac arrest, chronic obstructive pulmonary disease, cerebro vascular accident and dilated cardiomyopathy, were caused by or incurred in active service.  During the development of the instant claim, a VA opinion was obtained in January 2009, with an addendum opinion in December 2012.  These VA opinions refer to VA treatment records which have not been associated with the claims file.  In this regard, the Board notes that, other than for a period from May to November 2002, no records related to the Veteran's treatment at VA facilities are associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Records in the Veteran's Virtual VA file suggest that he received benefits from the Social Security Administration (SSA) before his death.  As records surrounding a claim for disability benefits may be relevant to the claim, records should be requested from SSA.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration all records related to any claim filed by the Veteran for SSA disability benefits.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records generated by VA facilities prior to May 2002 and subsequent to November 2002 must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






